—In a proceeding pursuant to CPLR article 75 to stay arbitration, the appeal is from an order of the Supreme Court, Nassau County (O’Shaughnessy, J.H.O.), dated December 7, 1998, which, upon reargument, granted the petition and stayed the arbitration.
Ordered that the order is affirmed, with costs.
The Supreme Court properly found that the appellants failed to overcome the presumption that at the time of the accident, the offending vehicle was being operated with its owner’s permission. Accordingly, the petition was properly granted upon reargument (see, Vehicle and Traffic Law § 388; cf., Molina v NYRAC, Inc., 228 AD2d 655). O’Brien, J. P., Joy, Florio and H. Miller, JJ., concur.